DOCUMENTS UNDER SEAL
                    Case 3:18-cr-00606-MMC Document 44 Filed 01/30/20 Page 107ofminutes
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           Ada Means                               10:03-10:10
MAGISTRATE JUDGE                         DATE                                    NEW CASE         CASE NUMBER
Jacqueline Scott Corley                 January 30, 2020                                         CR18-0606 MMC
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.         RET.
Christopher David Buljan                           N        P     Robert Waggener                      APPT.
U.S. ATTORNEY                            INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Ross Weingarten                         Not required                           SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER            DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Denise Mancia                        APPT'D COUNSEL               OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT             BOND HEARING           IA REV PROB. or           OTHER
                                                                                or S/R
       DETENTION HRG             ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.              ATTY APPT
                                                                                                          HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                 NAME AS CHARGED            TRUE NAME:
        OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED             ISSUED                  AMT OF SECURITY        SPECIAL NOTES              PASSPORT
      ON O/R               APPEARANCE BOND         $                                                 SURRENDERED
                                                                                                     DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED        RELEASED        DETENTION HEARING             REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                     NOT GUILTY                GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                 STATUS RE:
                                 HEARING                  HEARING              CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY          CHANGE OF                67$786
                                 AFFIDAVIT                HEARING              PLEA
                                                          BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                $55$,*1MENT           MOTIONS                 JUDGMENT &
                                 HEARING                                                                SENTENCING

       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL              CONFERENCE               HEARING
                                 3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
Defendant shall self surrender to BOP on February 3, 2020. The Court advised and admonished the custodian of her
obligations. The arrest warrant issued on January 24, 2020 is withdrawn.
CC: JSC
                                                                                     DOCUMENT NUMBER:
